Exhibit Hersha Hospitality Trust Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Share Dividends (dollars in thousands) Nine Months Ended Year Ended December 31, September30, 2009 2008 2007 2006 2005 2004 Earnings Pre-tax income (loss) from continuing operations before income (loss) from equity investees $ (29,194 ) $ (13,655 ) $ 11,080 $ 1,891 $ 3,227 $ 2,748 Interest expensed and amortized premiums, discounts and capitalized expenses related to indebtedness 32,170 41,218 40,237 23,500 10,687 3,035 Distributed income of equity investees 400 3,036 4,501 4,578 838 ― $ 3,376 30,599 55,818 29,969 14,752 5,783 Combined Fixed Charges and Preferred Share Dividends Interest expensed and amortized premiums, discounts and capitalized expenses related to indebtedness $ 32,170 41,218 40,237 23,500 10,687 3,035 Interest capitalized 4 544 389 ― ― ― Preferred share dividends 3,600 4,800 4,800 4,800 1,920 499 $ 35,774 46,562 45,426 28,300 12,607 3,534 Ratio of earnings to combined fixed charges and preferred share dividends * * 1.2 X 1.1 X 1.2 X 1.6 X * For the nine months ended September 30, 2009, combined fixed charges and preferred share dividends exceeded earnings by approximately $32.4 million.For the year ended December 31, 2008, combined fixed charges and preferred share dividends exceeded earnings by approximately $16.0 million.
